 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN CEDILLO,                                          Case No. 1:21-cv-00567-EPG-HC

12                    Petitioner,                            FINDINGS AND RECOMMENDATION TO
                                                             DISMISS PETITION FOR WRIT OF
13            v.                                             HABEAS CORPUS

14    C. BATES,                                              ORDER DIRECTING CLERK OF COURT
                                                             TO ASSIGN DISTRICT JUDGE
15                    Respondent.

16

17           Petitioner John Cedillo is a state prisoner proceeding pro se with a petition for writ of

18 habeas corpus pursuant to 28 U.S.C. § 2254. As the instant petition fails to state a cognizable

19 federal habeas claim, the undersigned recommends dismissal of the petition.
20                                                      I.

21                                               DISCUSSION

22           Rule 4 of the Rules Governing Section 2254 Cases requires preliminary review of a

23 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

24 to file a response, if it “plainly appears from the petition and any attached exhibits that the

25 petitioner is not entitled to relief in the district court.” By statute, federal courts “shall entertain

26 an application for a writ of habeas corpus in behalf of a person in custody pursuant to the
27 judgment of a State court only on the ground that he is in custody in violation of the Constitution

28 or laws or treaties of the United States.” 28 U.S.C. § 2254(a).


                                                        1
 1              Here, Petitioner challenges the state courts’ denial of his petition for relief pursuant to

 2 Senate Bill 136, which “amends the circumstances under which a one-year sentence

 3 enhancement may be imposed under section 667.5, subdivision (b).” People v. Lopez, 42 Cal.

 4 App. 5th 337, 339 (2019). Whether Petitioner is entitled to relief under Senate Bill 136 is an

 5 issue of state law. Petitioner may not “transform a state-law issue into a federal one merely by

 6 asserting a violation of due process.1 We accept a state court’s interpretation of state law, and

 7 alleged errors in the application of state law are not cognizable in federal habeas corpus.”

 8 Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996) (citations omitted). Accord Estelle v.

 9 McGuire, 502 U.S. 62, 67–68 (1991) (“We have stated many times that ‘federal habeas corpus

10 relief does not lie for errors of state law.’ Today, we reemphasize that it is not the province of a

11 federal habeas court to reexamine state-court determinations on state-law questions.” (citations

12 omitted)).

13              Accordingly, Petitioner’s challenge of the state courts’ denial of his petition for relief

14 pursuant to Senate Bill 136 is not cognizable in federal habeas corpus and the petition should be

15 dismissed.

16                                                                II.

17                                          RECOMMENDATION & ORDER

18              Accordingly, the undersigned HEREBY RECOMMENDS that the petition for writ of

19 habeas corpus be DISMISSED for failure to state a cognizable federal habeas claim.
20              Further, the Clerk of Court is DIRECTED to randomly ASSIGN a District Court Judge to

21 the present matter.

22              This Findings and Recommendation is submitted to the assigned United States District

23 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

24 Rules of Practice for the United States District Court, Eastern District of California. Within

25 THIRTY (30) days after service of the Findings and Recommendation, Petitioner may file

26
     1
         Although Petitioner also lists due process and equal protection as grounds for relief, the “supporting facts” for
27 these grounds provided by Petitioner merely state that “Petitioner has proceeded through all attending state courts”
     and that he “is not procedurally barred by untimeliness,” which implicate exhaustion and the statute of limitations
28 rather than due process or equal protection. (ECF No. 1 at 4–5).


                                                                  2
 1 written objections with the court and serve a copy on all parties. Such a document should be

 2 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

 3 United States District Court Judge will then review the Magistrate Judge’s ruling pursuant to 28

 4 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within the specified

 5 time may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d

 6 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 7
     IT IS SO ORDERED.
 8

 9      Dated:    April 30, 2021                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
